UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* Energy XXI (Bermuda) Limited (Name of Issuer) Common Stock,par value $0.005 per share (Title of Class of Securities) G10082108 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.G10082108 Names of Reporting Persons.I.R.S. Identification Nos. of Above Persons (entities only): Mount Kellett Capital Management LP Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) SEC Use Only Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With (5) Sole Voting Power: 5,849,226* (6) Shared Voting Power: 0 (7) Sole Dispositive Power: 5,849,226* (8) Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person: 5,849,226* Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions): N/A Percent of Class Represented by Amount in Row (9): 8.4%* Type of Reporting Person (See Instructions): IA EXPLANATORY NOTE Mount Kellett Capital Management LP (the “Reporting Person”) is filing this Schedule 13G Amendment No. 2 solely to correct the beneficial ownership information reported in the Schedule 13G Amendment No. 1 filed on February 14, 2011 (the “Amendment”).Additionally, the submission type for the Amendment was miscoded as "SC 13G" rather than "SC 13G/A."No other substantive information in the Amendment is amended hereby. * Based on 69,046,826 shares of common stock, par value $0.005 per share (the “Common Stock”), of Energy XXI (Bermuda) Limited, an exempted company organized under the laws of Bermuda (the “Company”), outstanding as of November 8, 2010, as disclosed in the Company’s Quarterly Report on Form 10-Q filed with the U.S. Securities and Exchange Commission on November 8, 2010.As of December 31, 2010 (the “Reporting Date”), Mount Kellett Master Fund II, L.P., a Cayman Islands exempted limited partnership (the “Fund”), held in the aggregate (i) 4,608,354 shares of unrestricted Common Stock, (ii) 454,048 shares of the Company’s restricted stock and (iii) 80,000 shares of the Company's 5.625% convertible cumulative perpetual preferred stock, which is convertible into 786,824 shares of the Company’s Common Stock within 60 days of the date of this filing.Mount Kellett Capital Management LP possesses the sole power to vote and direct the disposition of all securities of the Company held by the Fund.Accordingly, for the purposes of Rule 13d-3 under the Securities Exchange Act of 1934, as amended, Mount Kellett Capital Management LP is deemed to beneficially own 5,849,226 shares of Common Stock, or 8.4% of the shares of Common Stock deemed issued and outstanding as of the Reporting Date. Item 1(a).Name Of Issuer:Energy XXI (Bermuda) Limited Item 1(b).Address of Issuer's Principal Executive Offices: Canon's Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda Item 2(a).Name of Person Filing:Mount Kellett Capital Management LP Item 2(b).Address of Principal Business Office or, if None, Residence: 623 Fifth Avenue, 18th Floor, New York, New York 10022 Item 2(c).Citizenship: Delaware Item 2(d).Title of Class of Securities:Common Stock,par value $0.005per share Item 2(e).CUSIP No.:G10082108 Item 3.If This Statement Is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the Person Filing is a: Not applicable. Item 4. Ownership: (a) Amount Beneficially Owned (as of December 31, 2010): 5,849,226* (b) Percent of Class (as of December 31, 2010): 8.4%* (c)
